JoNes, Judge,
delivered the opinion of the court:
Plaintiff accepted appointment as Acting Assistant Surgeon in the United States Navy, with the rank of Lieutenant (j. g.), and took the oath of office June 28, 1941. He was commissioned regular Assistant Surgeon September 28,1942, Lieutenant (j. g.), to rank from July 5,1942. .
The proof shows that since plaintiff entered the service, and for several years before, his mother has been dependent upon him for her chief support.
At shore stations where plaintiff has served there have been no quarters available for officers of his rank, except for a period of six weeks when he occupied one of the double-decker bunks at the Navy Barracks, Moffat Field, California.
Plaintiff asked for increased rental and subsistence allowances as an officer with a dependent, which was disallowed by the General Accounting Office.
The facts are undisputed. The law is clear. The plaintiff during the period of the claim was the chief support of his mother both legally and factually.
Plaintiff is entitled to recover rental and subsistence allowances due an officer of his rank and length of service. Donald K. Mumma v. United States, 99 C. Cls. 261; Christopher J. Mogan v. United States, 100 C. Cls. 393, 395.
Entry of judgment will be suspended pending the filing of a report by the General Accounting Office showing the amount due under the foregoing findings and this opinion. It is so ordered.
Whitaker, Judge', Littleton, Judge; and Whaley, Chief Justice, concur.
MaddeN, Judge, took no part in the decision of this case.
Upon a report from the General Accounting Office showing the amount due in accordance with the above opinion, and upon plaintiff’s motion for judgment, it was ordered February 3, 1947, that judgment be entered for the plaintiff in the sum of $3,244.00.